Citation Nr: 0921247	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-37 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a temporary total evaluation for service-
connected coronary artery disease based on hospital treatment 
or convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1966 to 
November 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, that denied the Veteran's 
claim for service connection for coronary artery disease and 
his claim for entitlement to a temporary total evaluation for 
coronary artery disease based on hospital treatment or 
convalescence.  In a May 2007 decision, the Board granted the 
Veteran service connection for coronary artery disease and 
remanded the claim of entitlement to a temporary total 
disability rating for further notification and adjudication.  
After completing the required notification, the Appeals 
Management Center (AMC) re-adjudicated the claim and again 
denied the Veteran's claim for entitlement to a temporary 
total evaluation for service-connected coronary artery 
disease via the issuance of a supplemental statement of the 
case in January 2009.  

In February 2008, the Veteran submitted an application for a 
total disability rating based on unemployability due to 
service-connected disability.  As this claim has not been 
adjudicated by the RO, it is not before the Board; hence, it 
is referred to the RO for appropriate action.


FINDING OF FACT

In February 2009, prior to the Board's promulgation of a 
decision in the appeal, VA received a statement from the 
Veteran in which he expressed his desire to withdraw the 
issue of entitlement to a temporary total evaluation for 
service-connected coronary artery disease based on hospital 
treatment or convalescence on appeal.





CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive 
Appeal of the issue of entitlement to a temporary total 
evaluation for service-connected coronary artery disease 
based on hospital treatment or convalescence have been met. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 
(2008).  A substantive appeal may be withdrawn in writing and 
is effective when received by the RO prior to the appeal 
being transferred to the Board, or when received by the Board 
before it issues a final decision. 38 C.F.R. § 20.204(b) 
(2008).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204(a) (2008).

By a February 2009 statement, which was received by VA in 
February 2009, prior to the issuance of a decision by the 
Board, the Veteran stated that he wished to withdraw his 
appeal.  Thus, there remain no allegations of errors of fact 
or law for appellate consideration concerning the claim of 
entitlement to a temporary total evaluation for service-
connected coronary artery disease based on hospital treatment 
or convalescence.  Accordingly, the Board will dismiss the 
appeal.







	(CONTINUED ON NEXT PAGE)


ORDER

The appeal for entitlement to a temporary total evaluation 
for service-connected coronary artery disease based on 
hospital treatment or convalescence is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


